Exhibit 10.20

 

ITERIS, INC.
INCENTIVE STOCK OPTION AGREEMENT

 

This INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this           
day of           ,           , by and between Iteris, Inc., a Delaware
corporation (the “Company”), and           , an individual resident of
          ,            (“Optionee”).  Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Iteris, Inc.
2007 Omnibus Incentive Plan (the “Plan”).

 

1.             Grant of Option.  The Company hereby grants Optionee the option
(the “Option”) to purchase all or any part of an aggregate of            shares
(the “Shares”) of common stock, $0.10 par value (“Common Stock”), of the Company
at the exercise price of $           per share according to the terms and
conditions set forth in this Agreement and in the Plan.  The Option will be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  The Option is issued
under the Plan and is subject to its terms and conditions.  A copy of the Plan
will be furnished upon request of Optionee.

 

The Option shall terminate at the close of business ten (10) years from the date
hereof; provided, however, that if Optionee owns (within the meaning of
Section 422 of the Code) as of the date hereof stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of its
Affiliates, the Option shall terminate at the close of business five (5) years
from the date hereof.

 

2.             Vesting of Option Rights.

 

(a)           Except as otherwise provided in this Agreement, the Option may be
exercised by Optionee in accordance with the following schedule:

 

On or after each of
the following dates

 

Number of Shares
with respect to which
the Option is exercisable

 

 

 

 

 

 

 

 

 

 

(b)           During the lifetime of Optionee, the Option shall be exercisable
only by Optionee and shall not be assignable or transferable by Optionee, other
than by will or the laws of descent and distribution.

 

(c)           Optionee understands that to the extent that the aggregate fair
market value (determined at the time the option was granted) of the shares of
Common Stock of the Company with respect to which all options that are incentive
stock options within the meaning of Section 422 of the Code are exercisable for
the first time by Optionee during any calendar year exceed $100,000, in
accordance with Section 422(d) of the Code, such options shall be treated as
options that do not qualify as incentive stock options.

 

--------------------------------------------------------------------------------


 

3.             Exercise of Option after Death or Termination of Employment or
Service.  The Option shall terminate and may no longer be exercised if Optionee
ceases to be employed by or provide Service to the Company or its Affiliates,
except that:

 

(a)           If Optionee’s employment shall be terminated for any reason,
voluntary or involuntary, other than for “Cause” (as defined in Section 3(e)) or
Optionee’s death or disability (within the meaning of Section 22(e)(3) of the
Code), Optionee may at any time within a period of 3 months after such
termination exercise the Option to the extent the Option was exercisable by
Optionee on the date of the termination of Optionee’s employment.

 

(b)           If Optionee’s employment is terminated for Cause, the Option shall
be terminated as of the date of the act giving rise to such termination.

 

(c)           If Optionee shall die while the Option is still exercisable
according to its terms or if employment is terminated because Optionee has
become disabled (within the meaning of Section 22(e)(3) of the Code) while in
the employ of the Company and Optionee shall not have fully exercised the
Option, such Option may be exercised at any time within 12 months after
Optionee’s death or date of termination of employment for disability by
Optionee, personal representatives or administrators or guardians of Optionee,
as applicable or by any person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of Shares Optionee was entitled to purchase under the Option on
(i) the earlier of the date of death or termination of employment or (ii) the
date of termination for such disability, as applicable.

 

(d)           Notwithstanding the above, in no case may the Option be exercised
to any extent by anyone after the termination date of the Option.

 

(e)           “Cause”  shall mean shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Company (or
any Affiliate), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Company (or any Affiliate) in a
material manner.  The foregoing definition shall not be deemed to be inclusive
of all the acts or omissions which the Company (or any Affiliate) may consider
as grounds for the dismissal or discharge of any Optionee in the Service of the
Company (or any Affiliate).  However, if the term or concept has been defined in
an employment agreement between the Company and Optionee, then Cause shall have
the definition set forth in such employment agreement.  For purposes of this
paragraph, no action or failure to act on Optionee’s part shall be considered
“willful” unless done or omitted to be done, by Optionee in bad faith and
without reasonable belief that his or her action or omission was in the best
interests of the Company.

 

2

--------------------------------------------------------------------------------


 

4.             Method of Exercise of Option.  Subject to the foregoing, the
Option may be exercised in whole or in part from time to time by serving written
notice of exercise on the Company at its principal office within the Option
period.  The notice shall state the number of Shares as to which the Option is
being exercised and shall be accompanied by payment of the exercise price. 
Payment of the exercise price shall be made (i) in cash (including bank check,
personal check or money order payable to the Company), (ii) with the approval of
the Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Optionee having a Fair Market Value equal to the full exercise price of the
Shares being acquired, (iii) with the approval of the Company (which may be
given in its sole discretion) and subject to Section 402 of the Sarbanes-Oxley
Act of 2002, by delivering to the Company the full exercise price of the Shares
being acquired in a combination of cash and Optionee’s full recourse liability
promissory note with a principal amount not to exceed eighty percent (80%) of
the exercise price and a term not to exceed five (5) years, which promissory
note shall provide for interest on the unpaid balance thereof which at all times
is not less than the minimum rate required to avoid the imputation of income,
original issue discount or a below-market rate loan pursuant to Sections 483,
1274 or 7872 of the Code or any successor provisions thereto, (iv) subject to
Section 402 of the Sarbanes-Oxley Act of 2002, to the extent this Option is
exercised for vested shares, through a special sale and remittance procedure
pursuant to which Optionee shall concurrently provide irrevocable instructions
(1) to Optionee’s brokerage firm to effect the immediate sale of the purchased
Shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased Shares plus all applicable income and employment taxes
required to be withheld by the Company by reason of such exercise and (2) to the
Company to deliver the certificates for the purchased shares directly to such
brokerage firm in order to complete the sale, or (v) with the approval of the
Company (which may be given in its sole discretion) and subject to Section 402
of the Sarbanes-Oxley Act of 2002, by delivering to the Company a combination of
any of the forms of payment described above.  This Option may be exercised only
with respect to full shares and no fractional share of stock shall be issued.

 

5.             Change in Control.

 

(a)           Immediately prior to the effective date of a “Change in Control”
(as defined in Section 5(e)), this Option shall vest and become exercisable for
all of the Shares and may be exercised for any or all of those Shares.  However,
this Option shall not vest and become exercisable on an accelerated basis if and
to the extent: (i) this Option is to be assumed by the successor corporation (or
parent thereof) or is otherwise to be continued in full force and effect
pursuant to the terms of the Change in Control transaction or (ii) this Option
is to be replaced with a cash incentive program of the successor corporation
which preserves the spread existing at the time of the Change in Control on the
Shares for which this Option is not otherwise at that time exercisable (the
excess of the Fair Market Value of those Shares over the aggregate exercise
price payable for such Shares) and provides for subsequent payout of that spread
no later than the time this Option would have vested and become exercisable for
those Shares.

 

(b)           Immediately following the consummation of the Change in Control,
this Option shall terminate, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.

 

3

--------------------------------------------------------------------------------


 

(c)           If this Option is assumed or otherwise continued in effect in
connection with a Change in Control, then this Option shall be appropriately
adjusted, upon such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had this Option been exercised immediately prior to such
Change in Control, and appropriate adjustments shall also be made to the
exercise price, provided the aggregate exercise price shall remain the same.  To
the extent that the holders of Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
(or its parent) may, in connection with the assumption of this Option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
Change in Control.

 

(d)           This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

(e)           For purposes of this Agreement, “Change in Control” shall mean a
change in ownership or control of the Company effected through any of the
following transactions: (i) a merger, consolidation or other reorganization
unless securities representing more than 50% of the total combined voting power
of the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (ii) a sale, transfer
or other disposition of all or substantially all of the Company’s assets; or
(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders.

 

6.             Capital Adjustments and Reorganization.  Should any change be
made to the Common Stock by reason of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Company’s receipt of consideration, appropriate adjustments shall be made to
(a) the number and/or class of securities subject to this Option and (b) the
exercise price in order to reflect such change and thereby preclude a dilution
or enlargement of benefits hereunder.

 

7.             Miscellaneous.

 

(a)           Entire Agreement; Plan Provisions Control.  This Agreement (and
any addendum hereto) and the Plan constitute the entire agreement between the
parties hereto with regard to the subject matter hereof.  In the event that any
provision of the Agreement conflicts with or is inconsistent in any respect with
the terms of the Plan, the terms of the Plan shall control.  All decisions of
the Committee with respect to any question or issue arising under the Plan or
this Agreement shall be and binding on all persons having an interest in this
Option.  All capitalized terms used in this Agreement and not otherwise defined
in this Agreement shall have the meaning assigned to them in the Plan.

 

4

--------------------------------------------------------------------------------


 

(b)           No Rights of Stockholders.  Neither Optionee, Optionee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Optionee,
Optionee’s legal representative or permissible assignee, as applicable, without
restrictions thereto.

 

(c)           No Right to Employment.  The grant of the Option shall not be
construed as giving Optionee the right to be retained in the employ of, or if
Optionee is a director of the Company or an Affiliate as giving the Optionee the
right to continue as a director of, the Company or an Affiliate, nor will it
affect in any way the right of the Company or an Affiliate to terminate such
employment or position at any time, with or without cause.  In addition, the
Company or an Affiliate may at any time dismiss Optionee from employment, or
terminate the term of a director of the Company or an Affiliate, free from any
liability or any claim under the Plan or the Agreement.  Nothing in the
Agreement shall confer on any person any legal or equitable right against the
Company or any Affiliate, directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or an Affiliate.  The Option
granted hereunder shall not form any part of the wages or salary of Optionee for
purposes of severance pay or termination indemnities, irrespective of the reason
for termination of employment.  Under no circumstances shall any person ceasing
to be an employee of the Company or any Affiliate be entitled to any
compensation for any loss of any right or benefit under the Agreement or Plan
which such employee might otherwise have enjoyed but for termination of
employment, whether such compensation is claimed by way of damages for wrongful
or unfair dismissal, breach of contract or otherwise.  By participating in the
Plan, Optionee shall be deemed to have accepted all the conditions of the Plan
and the Agreement and the terms and conditions of any rules and regulations
adopted by the Committee and shall be fully bound thereby.

 

(d)           Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.

 

(e)           Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

(f)            No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Optionee or any
other person.

 

5

--------------------------------------------------------------------------------


 

(g)           Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

(h)           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be addressed to the Company at
its principal corporate offices.  Any notice required to be given or delivered
to Optionee shall be addressed to Optionee at the address of record provided to
the Company by Optionee in connection with Optionee’s employment with or
Services provided to the Company or such other address as Optionee may designate
by ten (10) days’ advance written notice to the Company.  Any notice required to
be given under this Agreement shall be in writing and shall be deemed effective
upon personal delivery or upon the third (3rd) day following deposit in the U.S.
mail, registered or certified, postage prepaid and properly addressed to the
party entitled to such notice.

 

(i)            Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, state blue sky laws, the
requirements of any applicable Stock Exchange or the Nasdaq Stock Market and the
Delaware General Corporation Law.  As a condition to the exercise of the
purchase price relating to the Option, the Company may require that the person
exercising or paying the purchase price represent and warrant that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation and warranty is required by law.

 

(j)            Withholding.  If Optionee shall dispose of any of the shares of
Common Stock acquired upon exercise of the Option within two (2) years from the
date the Option was granted or within one (1) year after the date of exercise of
the Option, then, in order to provide the Company with the opportunity to claim
the benefit of any income tax deduction, Optionee shall promptly notify the
Company of the dates of acquisition and disposition of such shares, the number
of shares so disposed of, and the consideration, if any, received for such
shares.  In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
assure (i) notice to the Company of any disposition of the shares of the Company
within the time periods described above, and (ii) that, if necessary, all
applicable federal or state payroll, withholding, income or other taxes are
withheld or collected from Optionee.

 

(k)           Consultation With Professional Tax and Investment Advisors. 
Optionee acknowledges that the grant, exercise and vesting with respect to this
Option, and the sale or other taxable disposition of the Shares, may have tax
consequences pursuant to the Code or under local, state or international tax
laws.  Optionee further acknowledges that Optionee is relying solely and
exclusively on Optionee’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives).  Optionee understands and
agrees that any and all tax consequences resulting from the Option and its
grant, exercise and vesting, and the sale or other taxable disposition of the
Shares, is solely and exclusively the responsibility of Optionee without any
expectation or understanding that the Company or any of its employees or
representatives will pay or reimburse Optionee for such taxes or other items.

 

6

--------------------------------------------------------------------------------


 

(l)            Acceptance of Option.  By accepting this Agreement, Optionee
hereby agrees to the terms and conditions set forth in this Agreement and the
Plan with respect to the Option and any Shares issued as a result of the
exercise of the Option, in whole or in part.

 

IN WITNESS WHEREOF, the Company has executed this Agreement and caused this
Option to be issued to Optionee on the date set forth in the first paragraph
above.

 

 

 

ITERIS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

ITERIS, INC.
NON-INCENTIVE STOCK OPTION AGREEMENT

 

This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this
           day of           ,           , by and between Iteris, Inc., a
Delaware corporation (the “Company”), and           , an individual resident of
          ,            (“Optionee”).  Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Iteris, Inc.
2007 Omnibus Incentive Plan (the “Plan”).

 

1.             Grant of Option.  The Company hereby grants Optionee the option
(the “Option”) to purchase all or any part of an aggregate of            shares
(the “Shares”) of common stock, $0.10 par value (“Common Stock”), of the Company
at the exercise price of $           per share according to the terms and
conditions set forth in this Agreement and in the Plan.  The Option will not be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  The Option is issued
under the Plan and is subject to its terms and conditions.  A copy of the Plan
will be furnished upon request of Optionee.

 

The Option shall terminate at the close of business ten (10) years from the date
hereof.

 

2.             Vesting of Option Rights.

 

(a)           Except as otherwise provided in this Agreement, the Option may be
exercised by Optionee in accordance with the following schedule:

 

On or after each of
the following dates

 

Number of Shares
with respect to which
the Option is exercisable

 

 

 

 

 

 

 

 

 

 

(b)           During the lifetime of Optionee, the Option shall be exercisable
only by Optionee and shall not be assignable or transferable by Optionee, other
than by will or the laws of descent and distribution.  Notwithstanding the
foregoing, Optionee may transfer the Option to any Family Member (as such term
is defined in the General Instructions to Form S-8 (or successor to such
Instructions or such Form)); provided, however, that (i) Optionee may not
receive any consideration for such transfer, (ii) the Family Member must agree
in writing not to make any subsequent transfers of the Option other than by will
or the laws of the descent and distribution and (iii) the Company receives prior
written notice of such transfer.

 

3.             Exercise of Option after Death or Termination of Employment or
Service.  The Option shall terminate and may no longer be exercised if Optionee
ceases to be employed by or provide Service to the Company or its Affiliates,
except that:

 

--------------------------------------------------------------------------------


 

(a)           If Optionee’s employment shall be terminated for any reason,
voluntary or involuntary, other than for “Cause” (as defined in Section 3(e)) or
Optionee’s death or disability (within the meaning of Section 22(e)(3) of the
Code), Optionee may at any time within a period of 3 months after such
termination exercise the Option to the extent the Option was exercisable by
Optionee on the date of the termination of Optionee’s employment.

 

(b)           If Optionee’s employment is terminated for Cause, the Option shall
be terminated as of the date of the act giving rise to such termination.

 

(c)           If Optionee shall die while the Option is still exercisable
according to its terms or if employment is terminated because Optionee has
become disabled (within the meaning of Section 22(e)(3) of the Code) while in
the employ of the Company and Optionee shall not have fully exercised the
Option, such Option may be exercised at any time within 12 months after
Optionee’s death or date of termination of employment for disability by
Optionee, personal representatives or administrators or guardians of Optionee,
as applicable or by any person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of Shares Optionee was entitled to purchase under the Option on
(i) the earlier of the date of death or termination of employment or (ii) the
date of termination for such disability, as applicable.

 

(d)           Notwithstanding the above, in no case may the Option be exercised
to any extent by anyone after the termination date of the Option.

 

(e)           “Cause” shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Company (or
any Affiliate), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Company (or any Affiliate) in a
material manner.  The foregoing definition shall not be deemed to be inclusive
of all the acts or omissions which the Company (or any Affiliate) may consider
as grounds for the dismissal or discharge of any Optionee in the Service of the
Company (or any Affiliate).  However, if the term or concept has been defined in
an employment agreement between the Company and Optionee, then Cause shall have
the definition set forth in such employment agreement.  For purposes of this
paragraph, no action or failure to act on Optionee’s part shall be considered
“willful” unless done or omitted to be done, by Optionee in bad faith and
without reasonable belief that his or her action or omission was in the best
interests of the Company.

 

4.             Method of Exercise of Option.  Subject to the foregoing, the
Option may be exercised in whole or in part from time to time by serving written
notice of exercise on the Company at its principal office within the Option
period.  The notice shall state the number of Shares as to which the Option is
being exercised and shall be accompanied by payment of the exercise price. 
Payment of the exercise price shall be made (i) in cash (including bank check,
personal check or money order payable to the Company), (ii) with the approval of
the Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Optionee having a Fair Market Value equal

 

2

--------------------------------------------------------------------------------


 

to the full exercise price of the Shares being acquired, (iii) with the approval
of the Company (which may be given in its sole discretion) and subject to
Section 402 of the Sarbanes-Oxley Act of 2002, by delivering to the Company the
full exercise price of the Shares being acquired in a combination of cash and
Optionee’s full recourse liability promissory note with a principal amount not
to exceed eighty percent (80%) of the exercise price and a term not to exceed
five (5) years, which promissory note shall provide for interest on the unpaid
balance thereof which at all times is not less than the minimum rate required to
avoid the imputation of income, original issue discount or a below-market rate
loan pursuant to Sections 483, 1274 or 7872 of the Code or any successor
provisions thereto, (iv) subject to Section 402 of the Sarbanes-Oxley Act of
2002, to the extent this Option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which Optionee shall
concurrently provide irrevocable instructions (1) to Optionee’s brokerage firm
to effect the immediate sale of the purchased Shares and remit to the Company,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased Shares plus all
applicable income and employment taxes required to be withheld by the Company by
reason of such exercise and (2) to the Company to deliver the certificates for
the purchased shares directly to such brokerage firm in order to complete the
sale, or (v) with the approval of the Company (which may be given in its sole
discretion) and subject to Section 402 of the Sarbanes-Oxley Act of 2002, by
delivering to the Company a combination of any of the forms of payment described
above.  This Option may be exercised only with respect to full shares and no
fractional share of stock shall be issued.

 

5.             Change in Control.

 

(a)           Immediately prior to the effective date of a “Change in Control”
(as defined in Section 5(e)), this Option shall vest and become exercisable for
all of the Shares and may be exercised for any or all of those Shares.  However,
this Option shall not vest and become exercisable on an accelerated basis if and
to the extent: (i) this Option is to be assumed by the successor corporation (or
parent thereof) or is otherwise to be continued in full force and effect
pursuant to the terms of the Change in Control transaction or (ii) this Option
is to be replaced with a cash incentive program of the successor corporation
which preserves the spread existing at the time of the Change in Control on the
Shares for which this Option is not otherwise at that time exercisable (the
excess of the Fair Market Value of those Shares over the aggregate exercise
price payable for such Shares) and provides for subsequent payout of that spread
no later than the time this Option would have vested and become exercisable for
those Shares.

 

(b)           Immediately following the consummation of the Change in Control,
this Option shall terminate, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.

 

(c)           If this Option is assumed or otherwise continued in effect in
connection with a Change in Control, then this Option shall be appropriately
adjusted, upon such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had this Option been exercised immediately prior to such
Change in Control, and appropriate adjustments shall also be made to the
exercise price, provided the aggregate exercise price shall remain the

 

3

--------------------------------------------------------------------------------


 

same.  To the extent that the holders of Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation (or its parent) may, in connection with the assumption of this
Option, substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control.

 

(d)           This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

(e)           For purposes of this Agreement, “Change in Control” shall mean a
change in ownership or control of the Company effected through any of the
following transactions: (i) a merger, consolidation or other reorganization
unless securities representing more than 50% of the total combined voting power
of the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (ii) a sale, transfer
or other disposition of all or substantially all of the Company’s assets; or
(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders.

 

6.             Capital Adjustments and Reorganization.  Should any change be
made to the Common Stock by reason of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Company’s receipt of consideration, appropriate adjustments shall be made to
(a) the number and/or class of securities subject to this Option and (b) the
exercise price in order to reflect such change and thereby preclude a dilution
or enlargement of benefits hereunder.

 

7.             Miscellaneous.

 

(a)           Entire Agreement; Plan Provisions Control.  This Agreement (and
any addendum hereto) and the Plan constitute the entire agreement between the
parties hereto with regard to the subject matter hereof.  In the event that any
provision of the Agreement conflicts with or is inconsistent in any respect with
the terms of the Plan, the terms of the Plan shall control.  All decisions of
the Committee with respect to any question or issue arising under the Plan or
this Agreement shall be and binding on all persons having an interest in this
Option.  All capitalized terms used in this Agreement and not otherwise defined
in this Agreement shall have the meaning assigned to them in the Plan.

 

4

--------------------------------------------------------------------------------


 

(b)           No Rights of Stockholders.  Neither Optionee, Optionee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Optionee,
Optionee’s legal representative or permissible assignee, as applicable, without
restrictions thereto.

 

(c)           No Right to Employment.  The grant of the Option shall not be
construed as giving Optionee the right to be retained in the employ of, or if
Optionee is a director of the Company or an Affiliate as giving the Optionee the
right to continue as a director of, the Company or an Affiliate, nor will it
affect in any way the right of the Company or an Affiliate to terminate such
employment or position at any time, with or without cause.  In addition, the
Company or an Affiliate may at any time dismiss Optionee from employment, or
terminate the term of a director of the Company or an Affiliate, free from any
liability or any claim under the Plan or the Agreement.  Nothing in the
Agreement shall confer on any person any legal or equitable right against the
Company or any Affiliate, directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or an Affiliate.  The Option
granted hereunder shall not form any part of the wages or salary of Optionee for
purposes of severance pay or termination indemnities, irrespective of the reason
for termination of employment.  Under no circumstances shall any person ceasing
to be an employee of the Company or any Affiliate be entitled to any
compensation for any loss of any right or benefit under the Agreement or Plan
which such employee might otherwise have enjoyed but for termination of
employment, whether such compensation is claimed by way of damages for wrongful
or unfair dismissal, breach of contract or otherwise.  By participating in the
Plan, Optionee shall be deemed to have accepted all the conditions of the Plan
and the Agreement and the terms and conditions of any rules and regulations
adopted by the Committee and shall be fully bound thereby.

 

(d)           Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.

 

(e)           Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

(f)            No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Optionee or any
other person.

 

(g)           Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

5

--------------------------------------------------------------------------------


 

(h)           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be addressed to the Company at
its principal corporate offices.  Any notice required to be given or delivered
to Optionee shall be addressed to Optionee at the address of record provided to
the Company by Optionee in connection with Optionee’s employment with or
Services provided to the Company or such other address as Optionee may designate
by ten (10) days’ advance written notice to the Company.  Any notice required to
be given under this Agreement shall be in writing and shall be deemed effective
upon personal delivery or upon the third (3rd) day following deposit in the U.S.
mail, registered or certified, postage prepaid and properly addressed to the
party entitled to such notice.

 

(i)            Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, state blue sky laws, the
requirements of any applicable Stock Exchange or the Nasdaq Stock Market and the
Delaware General Corporation Law.  As a condition to the exercise of the
purchase price relating to the Option, the Company may require that the person
exercising or paying the purchase price represent and warrant that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation and warranty is required by law.

 

(j)            Withholding.  In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Optionee.

 

(k)           Consultation With Professional Tax and Investment Advisors. 
Optionee acknowledges that the grant, exercise and vesting with respect to this
Option, and the sale or other taxable disposition of the Shares, may have tax
consequences pursuant to the Code or under local, state or international tax
laws.  Optionee further acknowledges that Optionee is relying solely and
exclusively on Optionee’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives).  Optionee understands and
agrees that any and all tax consequences resulting from the Option and its
grant, exercise and vesting, and the sale or other taxable disposition of the
Shares, is solely and exclusively the responsibility of Optionee without any
expectation or understanding that the Company or any of its employees or
representatives will pay or reimburse Optionee for such taxes or other items.

 

(l)            Acceptance of Option.  By accepting this Agreement, Optionee
hereby agrees to the terms and conditions set forth in this Agreement and the
Plan with respect to the Option and any Shares issued as a result of the
exercise of the Option, in whole or in part.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Agreement and caused this
Option to be issued to Optionee on the date set forth in the first paragraph
above.

 

 

 

ITERIS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------